Upon the first exception, there being no proceeding pending to which the motion could relate, there was no jurisdiction to act upon it. Moreover, if it be assumed that the court might consider the merits of the motion, no abuse of discretion in its denial appears.
The other motion was prematurely filed. Until the conviction becomes final so that it may not be set aside under any proceedings which might be hereafter brought, justice may require that all exhibits be held in custody.
Exceptions overruled. *Page 512